Case 5:19-cv-02016-JFW-PVC Document 22 Filed 08/03/20 Page 1 of 2 Page ID #:974



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11   MAGED LABIB KARAS,                             Case No. EDCV 19-2016 JFW (PVC)
  12                       Petitioner,
                                                      ORDER ACCEPTING FINDINGS,
  13         v.                                       CONCLUSIONS AND
                                                      RECOMMENDATIONS OF UNITED
  14   LAURA ELDRIDGE, Warden,                        STATES MAGISTRATE JUDGE
  15                       Respondent.
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s
  18   Motion to Dismiss, all of the records and files herein, and the Magistrate Judge’s Report
  19   and Recommendation. The time for filing Objections to the Report and Recommendation
  20   has passed and no Objections have been received. Accordingly, the Court accepts and
  21   adopts the findings, conclusions and recommendations of the Magistrate Judge.
  22
  23         IT IS ORDERED that Respondent’s Motion to Dismiss is granted. The Petition is
  24   denied and Judgment shall be entered dismissing this action without prejudice.
  25   \\
  26   \\
  27   \\
  28   \\
Case 5:19-cv-02016-JFW-PVC Document 22 Filed 08/03/20 Page 2 of 2 Page ID #:975



   1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
   2   Judgment herein on Petitioner at his current address of record and on counsel for
   3   Respondent.
   4
   5         LET JUDGMENT BE ENTERED ACCORDINGLY.
   6
   7   DATED: August 3, 2020
   8
   9
                                                    JOHN F. WALTER
  10                                                UNITED STATES DISTRICT JUDGE
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                   2
